Title: From Thomas Jefferson to Benjamin Henry Latrobe, 1 July 1806
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                     
                            Washington July 1. 06.
                        
                        In order to keep within our power the completion of the South wing of the Capitol, as desired by the H. of R.
                            I have requested mr Lenthall to report to me, at the epochs stated in your estimate, the progress actually made. the
                            report of this day should have stated
                        1. all the columns on the E. side set up. this is done.
                        2. the West architrave up. half only up. i.e. ¼ of the whole.
                        
                        3. grounds for plaistering put up. not done.
                        4. all the sashes & frames of the office story put in: none put in.
                         mr Lenthall observing that it was the freestone work for which they waited, I desired him to
                            confer with mr Blagden on the subject. I send you Blackden’s letter to him, by which you will find that 6. stonecutters
                            more are indispensable. mr Lenthall assures me they cannot be got nearer than Philadelphia. I hope therefore you will
                            procure them there at any price, & send them on by the stage. if we do not get them immediately we shall fall behind so
                            as never to fetch up again the lost time. and I observe that even with this recruit mr Blagden proposes only to finish
                            his work by the 15th. instead of the 1st. of September. but he should be so furnished as to be done by the 1st. of Sep.
                            & if the half dozen hands he now asks will not ensure that, a still greater number should be procured. from a letter mr
                            Lenthall has recieved from you, we have a hope of seeing you here immediately. I shall leave this the week after next.
                            indeed some domestic circumstances may occur to call me off on the shortest warning. I keep my business in a posture to
                            obey such a call. Accept my friendly salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                     
                        
                    